
	
		I
		112th CONGRESS
		1st Session
		H. R. 3550
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Duffy introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 House Administration and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Ethics in Government Act of 1978 to require
		  certain individuals subject to that Act to either place their securities in a
		  blind trust or to report the sale, purchase, or exchange of
		  securities.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Ethical Standards,
			 Transparency, and Responsibility in Congressional Trading
			 Act or the RESTRICT Act.
		2.Requirement to
			 use blind trust or file reportsThe Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended by inserting after section 101 the following new
			 section:
			
				101A.individuals
				required to establish a blind trust or file reports
					(a)RequirementIndividuals described in section 101(f)
				shall—
						(1)place all of such
				individual’s stocks, bonds, commodities futures, and other forms of securities,
				including securities held jointly with such individual’s spouse or dependent
				child, in a qualified blind trust (as defined under section 102(f)(3));
				or
						(2)file a report with
				the appropriate office under section 103 that contains a brief description, the
				date, and category of value of any purchase, sale, or exchange in stocks,
				bonds, commodities futures, and other forms of securities, including securities
				jointly held with such individual’s spouse or dependent child, not later than 3
				business days after such purchase, sale, or exchange is settled.
						(b)ExemptionSubsection
				(a) shall not apply to the financial interests or benefits described under
				section 102(i).
					(c)Failure To
				comply
						(1)Civil
				PenaltyThe Attorney General
				may bring a civil action in any appropriate United States district court
				against any individual subject to subsection (a) who knowingly and willfully
				falsifies or who knowingly and willfully fails to file a report under
				subsection (a)(2) if such individual does not place such individual’s
				securities in a qualified blind trust under subsection (a)(1). The court in
				which such action is brought may assess against such individual a civil penalty
				in any amount, not to exceed $50,000.
						(2)Criminal
				Penalty
							(A)It shall be unlawful for any individual
				subject to subsection (a) to knowingly and willingly falsify any information
				that such individual is required to report under subsection (a)(2) or to
				knowingly and willfully fail to file a report under subsection (a)(2) if such
				individual does not place such individual’s securities in a qualified blind
				trust under subsection (a)(1).
							(B)Any individual subject to subsection (a)
				who violates subparagraph (A) shall be fined under title 18, United States
				Code.
							.
		3.Effective
			 dateThe amendments made by
			 section 2 shall take effect 30 days after the date of the enactment of this
			 Act.
		
